



KIMBERLY-CLARK CORPORATION
EXECUTIVE SEVERANCE PLAN
As
Amended and Restated
As of December 31, 2017
1.Preamble and Statement of Purpose. The purpose of this Plan is to assure the
Corporation that it will have the continued dedication of, and the availability
of objective advice and counsel from, key executives of the Corporation
notwithstanding the possibility, threat or occurrence of a change of control of
the Corporation.
In the event the Corporation receives any proposal from a third person
concerning a possible business combination with the Corporation, or acquisition
of the Corporation’s equity securities, or otherwise considers or pursues a
transaction that could lead to a change of control, the Committee believes it
imperative that the Corporation and the Board of Directors of the Corporation
(the “Board”) be able to rely upon key executives to continue in their positions
and be available for advice, if requested, without concern that those
individuals might be distracted by the personal uncertainties and risks created
by such a possibility.
Should the Corporation receive or consider any such proposal or transaction, in
addition to their regular duties, such key executives may be called upon to
assist in the assessment of the proposal or transaction, to advise management
and the Board as to whether the proposal or transaction would be in the best
interest of the Corporation and its stockholders, and to take such other actions
as the Board might determine to be appropriate.
2.Definitions. As used in this Plan, the following terms shall have the
following respective meanings:
(a)Agreements: Executive Severance Agreements in substantially the forms
approved by the Committee and attached hereto as Exhibit A (for Tier I
Participants) or Exhibit B (for Tier II Participants) which provide for
participation and payment under this Plan.
(b)Annual Bonus Amount: For any Participant, the three year average of the
annual awards paid to the Participant under the Kimberly-Clark Corporation
Executive Officer Achievement Award Program or the Kimberly-Clark Corporation
Management Achievement Award Program, as applicable, or any successor or
additional plan (the “Bonus Program”). The three year average of the annual
awards paid to the Participant will be determined based on the higher of the
three year period consisting of either (i) the year in which the Relevant Date
occurred (or, if the bonus is not yet paid as of the Relevant Date, for the
preceding year) and the two preceding years or, (ii) the year of the Qualified
Termination of Employment (or, if the bonus is not yet paid as of the Qualified
Termination of Employment, for the preceding year) and the two preceding years.
If a Participant has been paid less than three years of annual awards the Annual
Bonus Amount will be determined based on the average dollar amount of the annual
awards paid in prior years to the Participant under the Bonus Program. If a
Participant has not received any prior payment of annual awards, the Annual
Bonus Amount under the Bonus Program will be determined as follows:
(i)    For a Participant classified at the Corporation’s Grade 1 through 4
level, as defined by the Corporation’s compensation department, the Annual Bonus
Amount shall be based on the average dollar amount of the annual awards paid
over the prior three year period to other employees at the same grade level.


1

--------------------------------------------------------------------------------





(ii)    For a Participant who is an Executive Officer, as that term is used in
Rule 3b-7 of the Securities Exchange Act of 1934 as amended from time to time,
except for the Chief Executive Officer of the Corporation, (“Executive
Officers”), the Annual Bonus Amount shall be based on the average dollar amount
of the annual awards paid over the prior three year period to Executive
Officers.
(iii)    For the Chief Executive Officer of the Corporation, the Annual Bonus
Amount shall be based on the average dollar amount of the annual awards paid
over the prior three year period to the previous Chief Executive Officer(s) of
the Corporation.
Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under Section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder).
(c)Cause: The term “Cause” shall mean any of the following:
(i)    the commission by the Participant of a felony;
(ii)    the Participant’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or
(iii)    the refusal or failure by the Participant to act in accordance with any
lawful directive or order of the Corporation, or an act or failure to act by the
Participant which is in bad faith and which is detrimental to the Corporation.
(d)Change of Control: A “Change of Control” shall be deemed to have taken place
upon the first of the following to occur: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or (ii)
as the result of any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Corporation before the Transaction shall cease to constitute a majority of the
Board of Directors of the Corporation or any successor to the Corporation.
(e)Code: The Internal Revenue Code of 1986, as amended.
(f)Committee: The Management Development and Compensation Committee of the
Board.
(g)Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Section 12 below.
(h)Eligible Executive: Those key executives of the Corporation and its
Subsidiaries who are from time to time designated by the Committee as, or who
pursuant to criteria established by the Board or the Committee are, eligible to
receive an Agreement.
(i)Equity Plans: The Kimberly-Clark Corporation 2011 Equity Participation Plan,
the Kimberly-Clark Corporation 2001 Equity Participation Plan, and any successor
or additional plans under which a Participant receives stock options, restricted
stock or other equity-based compensation.


2

--------------------------------------------------------------------------------





(j)Excise Tax: The excise tax imposed by Section 4999 of the Code, together with
any interest or penalties imposed with respect to such excise tax.
(k)Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported on the
composite list used by The Wall Street Journal for reporting stock prices, or,
if no such sale shall have been made on that day, on the last preceding day on
which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.
(l)Good Reason: Termination by the Participant for “Good Reason” shall mean the
Separation from Service during the two year time period following the initial
existence (without the Participant’s express written consent) of any one of the
following conditions:
(i)A material diminution in the Participant’s base compensation.
(ii)A material diminution in the Participant’s authority, duties or
responsibilities.
(iii)A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.
(iv)A material diminution in the budget over which the Participant retains
authority.
(v)A material change in the geographic location at which the Participant must
perform the services.
(vi)    Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Participant provides services.
The Participant must provide notice to the Corporation of the existence of any
of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.
The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
(m)Multiplier: For a Tier I Participant, two; and for a Tier II Participant,
one.
(n)Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on a
Participant with respect thereto under Sections 1 and 4999 of the Code, under
Section 3121 of the Code, and any state and local income taxes, determined by
applying the highest marginal rate under Section 1 of the Code which applied to
the Participant’s taxable income for the immediately preceding taxable year.
(o)Participant: An Eligible Executive who is a party to an Agreement which has
not been terminated in accordance with the terms of this Plan.


3

--------------------------------------------------------------------------------





(p)Payment: Any payment or distribution in the nature of compensation (within
the meaning of Section 280G(b)(2) of the Code) to or for the benefit of a
Participant, whether paid or payable pursuant to this Plan or otherwise.
(q)Qualified Termination of Employment: The Participant’s Separation from
Service with the Corporation and/or its Subsidiaries either (i) within the two
(2) year period following a Change of Control of the Corporation (A) by the
Corporation without Cause or, (B) by the Participant with Good Reason, or (ii)
by the Corporation without Cause before a Change of Control, if a Change of
Control occurs within one year after such Separation from Service and it is
reasonably demonstrated by the Participant that such Separation from Service was
at the request of a third party that had taken steps reasonably calculated to
effect a Change of Control or otherwise arose in connection with or in
anticipation of a Change of Control. A transfer of employment for administrative
purposes among the Corporation and its Subsidiaries shall not be deemed a
Qualified Termination of Employment, but if such a transfer results in the
occurrence of Good Reason, the affected Participant shall have the right to
Separate from Service for Good Reason and such separation shall be a Qualified
Termination of Employment.
(r)Reduced Amount: With respect to a Participant, the greatest aggregate amount
of Separation Payments which (a) is less than the sum of all Separation Payments
and (b) results in aggregate Net After Tax Receipts which are equal to or
greater than the Net After Tax Receipts which would result if the Participant
were paid the sum of all Separation Payments.
(s)Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
(t) Separation from Service: Termination of employment with the Corporation or a
Subsidiary. A Separation from Service will be deemed to have occurred if the
Participant’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).
(u)Separation Payment: With respect to a Participant, a Payment paid or payable
to the Participant pursuant to this Plan or an Agreement (disregarding Section 9
of this Plan).
(v)Severance Period: For a Tier I Participant, the period of two years beginning
on the date of the Qualified Termination of Employment; and for a Tier II
Participant, the period of one year beginning on the date of the Qualified
Termination of Employment.
(w)Subsidiary: Any domestic or foreign corporation at least twenty percent (20%)
of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Corporation or by other Subsidiaries, provided,
however, that “at least fifty percent (50%)” shall replace “at least twenty
percent (20%)” where there is not a legitimate business criteria for using such
lower percentage.
(x)Tier I Participant: A Participant whose Agreement indicates that he or she is
a Tier I Participant.


4

--------------------------------------------------------------------------------





(y)Tier II Participant: A Participant whose Agreement indicates that he or she
is a Tier II Participant.
(z)Value: With respect to a Payment, the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
or any other applicable date, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.
3.Participation; Agreements. Eligible Executives shall be proffered an Agreement
and upon execution and delivery thereof by the Eligible Executive evidencing
such Eligible Executive’s agreement not to voluntarily leave the employ of the
Corporation and its Subsidiaries and to continue to render services during the
pendency of any threatened Change of Control of the Corporation, such Eligible
Executive shall become a Participant. Each Agreement shall indicate whether the
Participant to whom it is proffered will be a Tier I Participant or a Tier II
Participant. A Participant shall cease to be a Participant in the Plan upon the
termination of the Participant’s Agreement in accordance with its terms.
4.Separation from Service of Participants. Nothing in this Plan shall be deemed
to entitle a Participant to continued employment with the Corporation and its
Subsidiaries and the rights of the Corporation to separate a Participant from
service shall continue as fully as though this Plan were not in effect, provided
that any Qualified Termination of Employment shall entitle the Participant to
the benefits herein provided. In addition, nothing in this Plan shall be deemed
to entitle a Participant under this Plan to any rights, or to payments under
this Plan, with respect to any plan in which the Participant was not a
participant prior to a Qualified Termination of Employment.
5.Payments Upon Qualified Termination of Employment. In the event of a Qualified
Termination of Employment of a Participant, a lump sum cash payment or payments
shall be made to such Participant as compensation for services rendered, in an
amount or amounts (subject to any applicable payroll or other taxes required to
be withheld) equal to the sum of the amounts specified in subsections (a)
through (f) below, such payments to be made within 10 days following the later
of the date of Separation from Service or the date of the Change of Control
except to the extent not yet calculable, in which case such portions shall be
paid as soon as practicable following the ability to calculate the amount.
Notwithstanding the foregoing, except as provided in Section 9, all amounts
payable under the terms of this Plan shall be payable no later than March 15 of
the year following the later of the date of Separation from Service or the date
of the Change of Control. Notwithstanding anything in this Section 5 to the
contrary, any amounts which are payable due to amounts the Executive would have
been entitled under a deferred compensation plan required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder, such amounts shall be payable at the date it would have been payable
if the Executive were entitled to this amount under the terms of the deferred
compensation plan.
(a)    Salary Plus Incentive Compensation. A lump sum amount equal to the
Multiplier times the sum of (a) the Participant’s annual base salary at the rate
in effect immediately prior to the Relevant Date or, if higher, immediately
before the Qualified Termination of Employment and (b) the Annual Bonus Amount;
(b)    Equity Participation Plan - Option Shares. (i) Except with respect to
incentive stock options outstanding at the effective date of the Participant’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Participant under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Participant shall be deemed a retirement for
purposes of exercising the


5

--------------------------------------------------------------------------------





stock options under the terms of the Equity Plans, and (ii) notwithstanding the
foregoing, with respect to Incentive Stock Options that were outstanding at the
effective date of the Participant’s Agreement for which the Option Price is
lower than the Fair Market Value of the Stock at such date, and which were
forfeited upon the Participant’s Separation from Service, a lump sum amount
equal to the excess of (I) the aggregate Fair Market Value on the date of
termination of the shares of common stock of the Corporation or other equity
security then subject to such Incentive Stock Options over (II) the aggregate
option price for such shares or other equity security;
(c)    Restricted Stock. A lump sum amount equal to the sum of (i) with respect
to restricted shares and/or restricted share units granted to the Participant
under any of the Equity Plans that were outstanding but not vested on the
Relevant Date where such vesting of restricted shares and/or restricted share
units was not determined by the attainment of performance goals, and which are
forfeited as a result of the Participant's Separation from Service, an amount
equal to the Fair Market Value of an equivalent number of shares of common stock
of the Corporation (or such other equity security into which the restricted
shares and/or restricted share units has been converted) on the date of
Separation from Service, and (ii) with respect to restricted shares and/or
restricted share units granted to the Participant under any of the Equity Plans
that were outstanding but not vested on the Relevant Date where such vesting of
restricted shares and/or restricted share units was determined by the attainment
of performance goals, and which are forfeited as a result of the Participant's
Separation from Service, an amount equal to the Average PRSU Payout multiplied
by the Fair Market Value of an equivalent number of shares of common stock of
the Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) based on the number of PRSU
grants which are forfeited due to the Qualified Termination of Employment. The
Participant will also be paid an amount equal to the equivalent of the amount of
any dividends and other distributions which would have been paid on the number
of shares of common stock of the Corporation (or such other equity security into
which the restricted shares and/or restricted share units has been converted)
determined based on the Average PRSU Payout determined under this section. The
forfeited restricted shares and/or restricted share units determined by the
attainment of performance goals according to a schedule determined by the
Committee will not be paid. For purposes of this subsection (c) the Average PRSU
Payout shall mean the three year average of the target percentage paid with
respect to the restricted shares and/or restricted share units determined by the
attainment of performance goals (the “PRSU’s”) awards paid to the Participant
under the Equity Plans, or any successor or additional plan. The three year
average of the PRSU’s paid to the Participant will be determined based on the
higher of two target percentage averages computed during alternative three year
periods consisting of either (i) the year in which the Relevant Date occurred
(or, if the award is not yet paid as of the Relevant Date, for the preceding
year) and the two preceding years or, (ii) the year of the Qualified Termination
of Employment (or, if the award is not yet paid as of the Qualified Termination
of Employment, for the preceding year) and the two preceding years. If a
Participant has been paid less than three years of PRSU’s the three year average
of the PRSU’s paid to the Participant will be determined based on the average
target percentage of the PRSU’s paid in prior years to the Participant under the
Equity Plans, or any successor or additional plan. If a Participant has not
received any prior payment of PRSU’s, the Average PRSU Payout under the Equity
Plans, or any successor or additional plan, will be determined as follows:


6

--------------------------------------------------------------------------------





(i)    For a Participant classified at the Corporation’s Grade 1 through 4
level, as defined by the Corporation’s compensation department, the Average PRSU
Payout shall be calculated based on the prior three year average target
percentage of the PRSU’s paid to other employees at the same grade level.
(ii)    For a Participant who is an Executive Officer, the Average PRSU Payout
shall be calculated based on the prior three year average target percentage of
the PRSU’s paid to Executive Officers.
(iii)    For the Chief Executive Officer of the Corporation, the Average PRSU
Payout shall be calculated based on the prior three year average target
percentage of the PRSU’s paid to the previous Chief Executive Officer(s) of the
Corporation.
Notwithstanding anything in this Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the definition of performance based compensation
under Section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder);
(d)    Successor or Additional Stock Appreciation Right, Incentive Compensation,
and Bonus Plan. A lump sum amount equal to the payment to which the Participant
would have been entitled had all amounts awarded or granted to the Participant,
vested or matured, under any stock appreciation right, incentive compensation,
and bonus plans, which are adopted after the effective date of the Participant’s
Agreement and in which the Participant participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of Separation from Service and will not vest or mature
as a result of the Participant’s Separation from Service, such payment to be
determined as though such award or grant had vested or matured on the date of
termination of the Participant’s employment;
(e)    401(k) and Profit Sharing Plan. A lump sum amount equal to (a) in the
case of a Tier I Participant, the Participant’s maximum matching contribution
and an assumed target profit sharing contribution under the Kimberly-Clark
Corporation 401(k) and Profit Sharing Plan (or any successor or additional
plans) and the Kimberly-Clark Corporation Retirement Contribution Excess Benefit
Program (or any successor or additional plans) (individually the “EBP” and
collectively, the “401(k) and Profit Sharing Plan”) to which the Participant
would have been entitled if he had remained employed by the Corporation for the
Severance Period at the rate of annual compensation specified in Section 5(a)
above except that the Annual Bonus Amount shall be treated as earned for the
year in which separation occurred and the balance of the Severance Period and no
award actually earned in, and paid for, the year in which termination occurred
shall be considered, plus (b) for all Participants who participate in the
Kimberly-Clark International Retirement Plan and who do not participate in the
401(k) and Profit Sharing Plan, a lump sum amount equal to the Participant’s
maximum cash contribution under the Kimberly-Clark International Retirement Plan
to which the Participant would have been entitled if he had remained employed by
the Corporation for the Severance Period at the rate of annual compensation
specified in Section 5(a) above except that the Annual Bonus Amount shall be
treated as earned for the year in which separation occurred and the balance of
the


7

--------------------------------------------------------------------------------





Severance Period and no award actually earned in, and paid for, the year in
which termination occurred shall be considered; and
(f)    Medical and Dental Benefits. A lump sum amount equal to (a) the amount of
the monthly premiums that the Participant would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Participant was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) for a Tier I
Participant, 24, and for a Tier II Participant, 12.
6.Other Terms and Conditions. The Agreement to be entered into pursuant to this
Plan shall contain such other terms, provisions and conditions not inconsistent
with this Plan as shall be determined by the Committee. Where appearing in this
Plan or the Agreement, the masculine shall include the feminine and the plural
shall include the singular, unless the context clearly indicates otherwise.
Notwithstanding the other provisions hereof, this Agreement is intended to
comply with the requirements of section 409A of the Code, to the extent
applicable, or an exemption thereunder, and this Agreement shall be interpreted
to avoid any penalty sanctions under section 409A of the Code.  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with section 409A of the Code or an exemption thereunder
and, if necessary, any such provision shall be deemed amended to comply with
section 409A of the Code and regulations thereunder.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code.  For purposes of section 409A of the Code, each payment made under
this Agreement shall be treated as a separate payment and the right to a series
of installment payments shall be treated as the right to a series of separate
payments.  In no event may Participant, directly or indirectly, designate the
calendar year of payment.  Further, to the extent that any amounts payable under
this Agreement constitutes non-qualified deferred compensation subject to
section 409A of the Code, notwithstanding any provision of this Agreement to the
contrary, (i) in no event shall the Participant’s execution of the Release,
directly or indirectly, result in the Participant’s designation of the calendar
year of payment, and (ii) if such non-qualified deferred compensation payment
that is subject to the Participant’s execution of the Release could be made in
more than one taxable year, payment shall commence in the later taxable year. 
To the maximum extent permitted under section 409A of the Code, the severance
benefits payable under this Agreement are intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and any
remaining amount is intended to comply with the “separation pay exception” under
Treas. Reg. §1.409A-1(b)(9)(iii).  If Participant is a “specified employee” (as
that term is used in section 409A of the Code and regulations and other guidance
issued thereunder) on the date of Participant’s separation from service, any
severance benefits payable under this Agreement that constitute non-qualified
deferred compensation subject to section 409A of the Code shall be delayed until
the earlier of (i) the first business day following the six-month anniversary of
the date of Participant’s separation from service, or (ii) the date of
Participant’s death.  On the earlier of (x) the first business day following the
six-month anniversary of the date of Participant’s separation from service, or
(y) Participant’s death, the Corporation shall pay Participant (or Participant’s
estate or beneficiaries) a lump-sum payment equal to all payments deferred
pursuant to the preceding sentence. No action or failure to act pursuant to this
Subsection shall subject the Corporation nor any affiliate thereof to any claim,
liability or


8

--------------------------------------------------------------------------------





expense, and neither the Corporation nor any affiliate thereof shall have any
obligation to indemnify or otherwise protect the Participant from the obligation
to pay any taxes pursuant to section 409A of the Code.
7.Non-Assignability. Each Participant’s rights under this Plan shall be
non-transferable except by will or by the laws of descent and distribution.
8.Unfunded Plan. The Plan shall be unfunded. Neither the Corporation nor the
Board shall be required to segregate any assets that may at any time be
represented by benefits under the Plan. Neither the Corporation nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan. Any
liability of the Corporation to any Participant with respect to any benefit
shall be based solely upon any contractual obligations created by the Plan and
the Agreement; no such obligation shall be deemed to be secured by any pledge or
any encumbrance on any property of the Corporation.
9.Certain Reduction of Payments by the Corporation.
(a)Anything in this Plan to the contrary notwithstanding, in the event Deloitte
& Touche LLP or such other certified public accounting firm designated by the
Corporation (the “Accounting Firm”) shall determine that receipt of all Payments
would subject a Participant to tax under Section 4999 of the Code, it shall
determine whether some amount of Separation Payments would meet the definition
of a “Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, the aggregate Separation Payments shall be reduced to such Reduced
Amount. All fees payable to the Accounting Firm with respect to this Section 9
shall be paid solely by the Corporation.
(b)If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Separation Payments that are not required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount) and shall notify the Participant promptly of such election. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Corporation and the Participant and shall be made as promptly as
practicable. Following such determination, the Corporation shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under Section 5 of this Plan and shall promptly pay
to or distribute for the benefit of the Participant in the future such
Separation Payments as become due to the Participant under this Plan.
Notwithstanding the prior sentence, such determination by the Accounting Firm
shall be made within 60 days, and the payment by the Corporation shall be made
within 90 days, of the later of a Separation from Service of the Executive or
the date of the Change of Control (or, if earlier, March 15 of the year
following the later of the date of Separation from Service or the date of the
Change of Control).
(c)While it is the intention of the Corporation to reduce the amounts payable or
distributable to a Participant hereunder only if the aggregate Net After Tax
Receipts to the Participant would thereby be increased, as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of a Participant pursuant to this Plan which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Corporation to or for the benefit of a
Participant pursuant to this Plan could have been so


9

--------------------------------------------------------------------------------





paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm determines that an Overpayment has been made, based upon the assertion of a
deficiency by the Internal Revenue Service against the Corporation or the
Participant which the Accounting Firm believes has a high probability of
success, any such benefit of a Participant shall be treated for all purposes as
a loan to the Participant which the Participant shall repay to the Corporation
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such loan shall be deemed to
have been made and no amount shall be payable by a Participant to the
Corporation if and to the extent such deemed loan and payment would not either
reduce the amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Participant
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code. Notwithstanding anything in this Plan or any Agreement
to the contrary, the payment will be conditioned upon the Overpayment or
Underpayment meeting the requirements of Section 409A of the Code and the
regulations promulgated thereunder.
10.No Duty to Mitigate. In no event shall any Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Participant obtains other
employment. In the event of a Qualified Termination of Employment, the
Participant shall not be entitled to receive any severance benefits that would
otherwise be available to the Participant under the Kimberly-Clark Corporation
Severance Pay Plan (or any successor or additional plan), or any other severance
program sponsored by the Corporation and/or any of its Subsidiaries and the
aggregate Separation Payment shall be reduced by the amount of any other
severance payments otherwise payable to the Participant, whether under local
law, any severance plan or offer letter or other individual agreement.
11.Termination and Amendment of this Plan. The Committee shall have power at any
time, in its discretion, to amend, abandon or terminate this Plan, in whole or
in part; except that no amendment, abandonment or termination shall impair or
abridge the obligations of the Corporation under any Agreements previously
entered into pursuant to this Plan except as expressly permitted by the terms of
such Agreements.
12.Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Plan and the Agreements in the same manner and to the same extent
that the Corporation would be required to perform them if no such succession had
taken place.
13.Effective Date. This amended and restated Plan shall become effective on
December 31, 2017.




10

--------------------------------------------------------------------------------






Exhibit A
Tier I Agreement
KIMBERLY-CLARK CORPORATION
Executive Severance Agreement
As of December 31, 2017
AGREEMENT made effective as of the 31st day of December, 2017, between
KIMBERLY-CLARK CORPORATION, a Delaware corporation, and ______ (the
“Executive”).
W I T N E S S E T H:
WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and
WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and
WHEREAS, should the Corporation receive or learn of any proposal by or from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and
WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;
NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:
In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.
1.Lump-Sum Cash Payment. In the event of a Qualified Termination of Employment
(as hereinafter defined) the Corporation will pay to the Executive, as
compensation for services rendered to the


1

--------------------------------------------------------------------------------





Corporation a lump-sum cash amount or amounts (subject to any applicable payroll
or other taxes required to be withheld) calculated by adding the amounts
specified in subparagraphs (a) through (f) below, such payments to be made
within 10 days following the later of the date of Separation from Service or the
date of the Change of Control, except to the extent not yet calculable, in which
case such portions shall be paid as soon as practicable following the ability to
calculate the amount. Notwithstanding the foregoing, except as provided in
Paragraph 5, all amounts payable under the terms of the Plan shall be payable no
later than March 15 of the year following the later of the date of Separation
from Service or the date of the Change of Control. Notwithstanding anything in
this Paragraph 1 to the contrary, any amounts which are payable due to amounts
the Executive would have been entitled under a deferred compensation plan
required to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder, such amounts shall be payable at the date it
would have been payable if the Executive were entitled to this amount under the
terms of the deferred compensation plan.
(a)Salary plus Incentive Compensation. A lump sum amount equal to two times the
sum of (a) the Executive’s annual base salary at the rate in effect immediately
prior to the Relevant Date or, if higher, immediately before the Qualified
Termination of Employment and (b) the Annual Bonus Amount;
(b)Equity Participation Plan Option Shares. (a) Except with respect to incentive
stock options outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, all stock options that were granted to the Executive under any of the
Equity Plans, including but not limited to any substitute plans adopted prior to
the Relevant Date (or any successor or additional plan), that were outstanding
both on the Relevant Date and immediately before the Qualified Termination of
Employment, shall vest and become exercisable and the Qualified Termination of
Employment of the Executive shall be deemed a retirement for purposes of
exercising the stock options under the terms of the Equity Plans, and (b)
notwithstanding the foregoing, with respect to Incentive Stock Options that were
outstanding at the effective date of the Executive’s Agreement for which the
Option Price is lower than the Fair Market Value of the Stock at such date, and
which were forfeited upon the Executive’s Separation from Service, a lump sum
amount equal to the excess of (I) the aggregate Fair Market Value on the date of
separation of the shares of common stock of the Corporation or other equity
security then subject to such Incentive Stock Options over (II) the aggregate
option price for such shares or other equity security;
(c)Restricted Stock. A lump sum amount equal to the sum of (i) with respect to
restricted shares and/or restricted share units granted to the Executive under
any of the Equity Plans that were outstanding but not vested on the Relevant
Date, where such vesting of restricted shares and/or restricted share units was
not determined by the attainment of performance goals, and which are forfeited
as a result of the Executive’s Separation from Service, an amount equal to the
Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of Separation of
Service, and (ii) with respect to restricted shares and/or restricted share
units granted to the Executive under any of the Equity Plans that were
outstanding but not vested on the Relevant Date where such vesting of restricted
shares and/or restricted share units was determined


2

--------------------------------------------------------------------------------





by the attainment of performance goals, and which are forfeited as a result of
the Executive's Separation from Service, an amount equal to the Average PRSU
Payout multiplied by the Fair Market Value of an equivalent number of shares of
common stock of the Corporation (or such other equity security into which the
restricted shares and/or restricted share units has been converted) based on the
number of PRSU grants which are forfeited due to the Qualified Termination of
Employment. The Executive will also be paid an amount equal to the equivalent of
the amount of any dividends and other distributions which would have been paid
on the number of shares of common stock of the Corporation (or such other equity
security into which the restricted shares and/or restricted share units has been
converted) determined based on the Average PRSU Payout determined under this
section. The forfeited restricted shares and/or restricted share units
determined by the attainment of performance goals according to a schedule
determined by the Committee will not be paid. For purposes of this subsection
(iii) the Average PRSU Payout shall mean the three year average of the target
percentage paid with respect to the restricted shares and/or restricted share
units determined by the attainment of performance goals (the “PRSU’s”) awards
paid to the Executive under the Equity Plans, or any successor or additional
plan. The three year average of the PRSU’s paid to the Executive will be
determined based on the higher of two target percentage averages computed during
alternative three year periods consisting of either (i) the year in which the
Relevant Date occurred (or, if the award is not yet paid as of the Relevant
Date, for the preceding year) and the two preceding years or, (ii) the year of
the Qualified Termination of Employment (or, if the award is not yet paid as of
the Qualified Termination of Employment, for the preceding year) and the two
preceding years. If an Executive has been paid less than three years of PRSU’s
the three year average of the PRSU’s paid to the Executive will be determined
based on the average target percentage of the PRSU’s paid in prior years to the
Executive under the Equity Plans, or any successor or additional plan. If an
Executive has not received any prior payment of PRSU’s, the Average PRSU Payout
under the Equity Plans, or any successor or additional plan, will be determined
as follows:
(1)    For an Executive classified at the Corporation’s Grade 1 through 4 level,
as defined by the Corporation’s compensation department, the Average PRSU Payout
shall be calculated based on the prior three year average target percentage of
the PRSU’s paid to other employees at the same grade level.
(2)    For an Executive who is an Executive Officer, as that term is used in
Rule 3b-7 of the Securities Exchange Act of 1934 as amended from time to time,
except for the Chief Executive Officer of the Corporation, (“Executive
Officers”), the Average PRSU Payout shall be calculated based on the prior three
year average target percentage of the PRSU’s paid to the Executive Officer.
(3)    For the Chief Executive Officer of the Corporation, the Average PRSU
Payout shall be calculated based on the prior three year average target
percentage of the PRSU’s paid to the previous Chief Executive Officer(s) of the
Corporation.
Notwithstanding anything in the Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the


3

--------------------------------------------------------------------------------





Corporation to comply with the definition of performance based compensation
under section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder);
(d)Successor or Additional Stock Appreciation Right, Incentive Compensation, and
Bonus Plan. A lump sum amount equal to the payment to which the Executive would
have been entitled had all amounts awarded or granted to the Executive, vested
or matured, under any stock appreciation right, incentive compensation, and
bonus plans, which are adopted after the effective date of the Executive’s
Agreement and in which the Executive participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of Separation of Service and will not vest or mature
as a result of the Executive’s Separation from Service, such payment to be
determined as though such award or grant had vested or matured on the date of
the Executive’s Separation from Service;
(e)401(k) and Profit Sharing Plan. A lump sum amount equal to (a) the
Executive’s maximum matching contribution and an assumed target profit sharing
contribution under the Kimberly-Clark Corporation 401(k) and Profit Sharing Plan
(or any successor or additional plans) and the Kimberly-Clark Corporation
Retirement Contribution Excess Benefit Program (or any successor or additional
plans) (individually the “EBP” and collectively, the “401(k) and Profit Sharing
Plan”) to which the Executive would have been entitled if he had remained
employed by the Corporation for the Severance Period at the rate of annual
compensation specified in subparagraph (a) of Paragraph 1 above except that the
Annual Bonus Amount shall be treated as earned for the year in which separation
of service occurred and the balance of the Severance Period and no award
actually earned in, and paid for, the year in which separation of service
occurred shall be considered, plus (b) for any Executive who participates in the
Kimberly-Clark International Retirement Plan and who does not participate in the
401(k) and Profit Sharing Plan, a lump sum amount equal to the Executive’s
maximum cash contribution under the Kimberly-Clark International Retirement Plan
to which the Executive would have been entitled if he had remained employed by
the Corporation for the Severance Period at the rate of annual compensation
specified in Section 5(a) above except that the Annual Bonus Amount shall be
treated as earned for the year in which separation occurred and the balance of
the Severance Period and no award actually earned in, and paid for, the year in
which termination occurred shall be considered; and
(f)Medical and Dental Benefits. A lump sum amount equal to (a) the amount of the
monthly premiums that the Executive would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Executive was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) 24.
2.Other Matters.
(a)Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to


4

--------------------------------------------------------------------------------





the Executive under the Kimberly-Clark Corporation Severance Pay Plan (or any
successor or additional plan), or any other severance program sponsored by the
Corporation and/or any of its Subsidiaries and the aggregate Separation Payment
shall be reduced by the amount of any other severance payments otherwise payable
to the Executive, whether under local law, any severance plan or offer letter or
other individual agreement.
(b)Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan in which the Executive was not a participant prior to a Qualified
Termination of Employment.
(c)Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.
(d)No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.
(e)Agreement to Comply with Section 409A of the Code. Notwithstanding the other
provisions hereof, this Agreement is intended to comply with the requirements of
section 409A of the Code, to the extent applicable, or an exemption thereunder,
and this Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code.  Accordingly, all provisions herein, or incorporated
by reference, shall be construed and interpreted to comply with section 409A of
the Code or an exemption thereunder and, if necessary, any such provision shall
be deemed amended to comply with section 409A of the Code and regulations
thereunder.  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code.  For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
shall be treated as the right to a series of separate payments.  In no event may
Executive, directly or indirectly, designate the calendar year of payment. 
Further, to the extent that


5

--------------------------------------------------------------------------------





any amounts payable under this Agreement constitutes non-qualified deferred
compensation subject to section 409A of the Code, notwithstanding any provision
of this Agreement to the contrary, (i) in no event shall the Executive’s
execution of the Release, directly or indirectly, result in the Executive’s
designation of the calendar year of payment, and (ii) if such non-qualified
deferred compensation payment that is subject to the Executive’s execution of
the Release could be made in more than one taxable year, payment shall commence
in the later taxable year.  To the maximum extent permitted under section 409A
of the Code, the severance benefits payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii).  If Executive
is a “specified employee” (as that term is used in section 409A of the Code and
regulations and other guidance issued thereunder) on the date of Executive’s
separation from service, any severance benefits payable under this Agreement
that constitute non-qualified deferred compensation subject to section 409A of
the Code shall be delayed until the earlier of (i) the first business day
following the six-month anniversary of the date of Executive’s separation from
service, or (ii) the date of Executive’s death.  On the earlier of (x) the first
business day following the six-month anniversary of the date of Executive’s
separation from service, or (y) Executive’s death, the Corporation shall pay
Executive (or Executive’s estate or beneficiaries) a lump-sum payment equal to
all payments deferred pursuant to the preceding sentence. No action or failure
to act pursuant to this Subsection shall subject the Corporation nor any
affiliate thereof to any claim, liability or expense, and neither the
Corporation nor any affiliate thereof shall have any obligation to indemnify or
otherwise protect the Executive from the obligation to pay any taxes pursuant to
section 409A of the Code.
3.Definition of Change of Control. For the purpose of this Agreement, a “Change
of Control” shall be deemed to have taken place upon the first of the following
to occur after the date of this Agreement: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or (ii)
as the result of any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Corporation before the Transaction shall cease to constitute a majority of the
Board of Directors of the Corporation or any successor to the Corporation.
4.Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary” shall
mean any domestic or foreign corporation at least twenty percent (20%) of whose
shares normally entitled to vote in electing directors is owned directly or
indirectly by the Corporation or by other Subsidiaries, provided, however, that
“at least fifty percent (50%)” shall replace “at least twenty percent (20%)”
where there is not a legitimate business criteria for using such lower
percentage.
5.Certain Reduction of Payments by the Corporation.
(a)Anything in this Agreement to the contrary notwithstanding, in the event
Deloitte & Touche LLP or such other certified public accounting firm designated
by the Corporation (the “Accounting Firm”) shall determine that receipt of all
Payments would subject the Executive to tax under Section


6

--------------------------------------------------------------------------------





4999 of the Code, it shall determine whether some amount of Separation Payments
would meet the definition of a “Reduced Amount.” If the Accounting Firm
determines that there is a Reduced Amount, the aggregate Separation Payment
shall be reduced to such Reduced Amount. All fees payable to the Accounting Firm
with respect to this Paragraph 5 shall be paid solely by the Corporation.
(b)If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Separation Payments that are not required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount). All determinations made by the Accounting Firm under this paragraph
shall be binding upon the Corporation and the Executive, and shall be made as
promptly as practicable. Following such determination, the Corporation shall pay
to or distribute for the benefit of the Executive such Separation Payments as
are then due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement. Notwithstanding
the prior sentence, such determination by the Accounting Firm shall be made
within 60 days, and the payment by the Corporation shall be made within 90 days,
of the later of a Separation from Service of the Executive or the date of the
Change of Control (or, if earlier, March 15 of the year following the later of
the date of Separation from Service or the date of the Change of Control).
(c)While it is the intention of the Corporation to reduce the amounts payable or
distributable to the Executive hereunder only if the aggregate Net After Tax
Receipts to the Executive would thereby be increased, as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”), or that additional amounts which will
have not been paid or distributed by the Corporation to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success, any such benefit of
the Executive shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code, or
generate a refund of such taxes. In the event the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Executive together with interest at the applicable
federal rate provided for in


7

--------------------------------------------------------------------------------





Section 7872(f)(2) of the Code. Notwithstanding anything in this Agreement to
the contrary payment will be conditioned upon the Overpayment or Underpayment
meeting the requirements of Section 409A of the Code and the regulations
promulgated thereunder.
6.Definitions.
(a)Annual Bonus Amount: The three year average of the annual awards paid to the
Executive under the Kimberly-Clark Corporation Executive Officer Achievement
Award Program or the Kimberly-Clark Corporation Management Achievement Award
Program, as applicable, or any successor or additional plan (the “Bonus
Program”). The three year average of the annual awards paid to the Executive
will be determined based on the higher of the three year period consisting of
either (i) the year in which the Relevant Date occurred (or, if the bonus is not
yet paid as of the Relevant Date, for the preceding year) and the two preceding
years or, (ii) the year of the Qualified Termination of Employment (or, if the
bonus is not yet paid as of the Qualified Termination of Employment, for the
preceding year) and the two preceding years. If an Executive has been paid less
than three years of annual awards the Annual Bonus Amount will be determined
based on the average dollar amount of the annual awards paid in prior years to
the Executive under the Bonus Program. If an Executive has not received any
prior payment of annual awards, the Annual Bonus Amount under the Bonus Program
will be determined as follows:
(i)    For an Executive classified at the Corporation’s Grade 1 through 4 level,
the Annual Bonus Amount shall be based on the average dollar amount of the
annual awards paid over the three year period to other employees at the same
grade level.
(ii)    For an Executive Officer, the Annual Bonus Amount shall be based on the
average dollar amount of the annual awards paid over the three year period to
Executive Officers.
(iii)    For the Chief Executive Officer of the Corporation, the Annual Bonus
Amount shall be based on the average dollar amount of the annual awards paid
over a three year period to the previous Chief Executive Officer(s) of the
Corporation.
Notwithstanding anything in this Agreement to the contrary, this definition may
be amended at the discretion of the Committee consistent with any amendment of
the definition of Annual Bonus Amount under the Plan to allow any amounts
payable by the Corporation to comply with the definition of performance based
compensation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).
(b)Board: The Board of Directors of the Corporation.
(c)Cause: The term “Cause” shall mean any of the following:
(i)the commission by the Executive of a felony;
(ii)the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or


8

--------------------------------------------------------------------------------





(iii)the refusal or failure by the Executive to act in accordance with any
lawful directive or order of the Corporation, or an act or failure to act by the
Executive which is in bad faith and which is detrimental to the Corporation.
(d)Code: The Internal Revenue Code of 1986, as amended.
(e)Committee: The Management Development and Compensation Committee of the Board
of Directors of the Corporation.
(f)Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes the Plan and the Agreements pursuant to Paragraph 7.(e) below.
(g)Equity Plans: The Kimberly-Clark Corporation 2011 Equity Participation Plan,
the Kimberly-Clark Corporation 2001 Equity Participation Plan, and any successor
or additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.
(h)Excise Tax: The excise tax imposed by Section 4999 of the Code, together with
any interest or penalties imposed with respect to such excise tax.
(i)Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported on the
composite list used by The Wall Street Journal for reporting stock prices, or,
if no such sale shall have been made on that day, on the last preceding day on
which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.
(j)Good Reason: Termination by the Executive for “Good Reason” shall mean the
separation from service during the two year time period following the initial
existence (without the Executive’s express written consent) of any one of the
following conditions:
(i)    A material diminution in the Executive’s base compensation.
(ii)    A material diminution in the Executive’s authority, duties, or
responsibilities.
(iii)    A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that a Executive report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.
(iv)    A material diminution in the budget over which the Executive retains
authority.
(v)    A material change in the geographic location at which the Executive must
perform the services.
(vi)    Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Executive provides services.
The Executive must provide notice to the Corporation of the existence of any of
the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the


9

--------------------------------------------------------------------------------





notice of which the Corporation must be provided a period of at least 30 days
during which it may remedy the condition and not be required to pay the amount.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
(k)Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on
the Executive with respect thereto under Sections 1 and 4999 of the Code, under
Section 3121 of the Code, and any state and local income taxes, determined by
applying the highest marginal rate under Section 1 of the Code which applied to
the Executive’s taxable income for the immediately preceding taxable year.
(l)Qualified Termination of Employment: The Executive’s Separation from Service
with the Corporation and/or its Subsidiaries either (i) within the two (2) year
period following a Change of Control of the Corporation (A) by the Corporation
without Cause or, (B) by the Executive with Good Reason, or (ii) by the
Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Executive that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such separation shall be a Qualified Termination of Employment.
(m)Reduced Amount: The greatest aggregate amount of Separation Payments which
(a) is less than the sum of all Separation Payments and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the Executive were paid the sum of all Separation
Payments.
(n)Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
(o)Separation from Service. Termination of employment with the Corporation or a
Subsidiary. A Separation from Service will be deemed to have occurred if the
Executive’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).
(p)Separation Payment: A Payment paid or payable to the Executive pursuant to
the Plan or this Agreement.


10

--------------------------------------------------------------------------------





(q)Severance Period: The period of two years beginning on the date of the
Qualified Termination of Employment.
(r)Value: With respect to a Payment, the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
or any other applicable date, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.
7.General.
(a)No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of the Plan, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.
(b)Indemnification. If litigation shall be brought to enforce or interpret any
provision contained herein, the Corporation hereby agrees to indemnify the
Executive for the Executive’s reasonable attorney’s fees and disbursements
incurred in such litigation, and hereby agrees to pay prejudgment interest on
any money judgment obtained by the Executive calculated at Citibank’s (or any
successor entity) prime rate of interest in effect from time to time from the
date that payment(s) to the Executive should have been made under this
Agreement. The reimbursement of an attorney’s fees and disbursements incurred in
such litigation will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.
(c)Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it, by statute or
otherwise, to terminate, cancel or rescind this Agreement in whole or in part.
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.
(d)Unfunded Obligation. The obligation of the Corporation under this Agreement
shall be unfunded. The Corporation shall not be required to segregate any assets
that may at any time be represented by benefits under this Agreement. The
Corporation shall not be deemed to be a trustee of any amounts to be paid under
this Agreement. Any liability of the Corporation to the Executive with respect
to any benefit shall be based solely upon any contractual obligations created
hereunder; no such obligation shall be deemed to be secured by any pledge or any
encumbrance on any property of the Corporation.
(e)Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The


11

--------------------------------------------------------------------------------





Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Corporation would be required
to perform it if no such succession had taken place.
(f)Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(g)Controlling Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Delaware. Where appearing
in this Agreement, the masculine shall include the feminine and the plural shall
include the singular, unless the context clearly indicates otherwise.
(h)Entire Agreement. The Executive and the Corporation acknowledge that upon its
effective date, this Agreement supersedes any and all prior agreements between
the Executive and the Corporation under the Plan as in effect at this time or at
any prior time. From and after the Relevant Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to severance pay and benefits. Notwithstanding the
foregoing, any previously executed noncompetition agreement shall continue in
effect following the execution of this Agreement and the Relevant Date.
(i)Termination. This Agreement shall terminate on the third anniversary of the
effective date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee determines to extend this Agreement
for an additional three-year term or such shorter period as it determines to be
appropriate. Notwithstanding the foregoing, if at the time when this Agreement
would otherwise terminate, a third party has taken steps reasonably calculated
to effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.




12

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the ______ day
of ________________________, 20____.


 
 
 
 
 
 
 
 
Executive



 
 
 
KIMBERLY-CLARK CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
 



13

--------------------------------------------------------------------------------






Exhibit B
Tier II Agreement
KIMBERLY-CLARK CORPORATION
Executive Severance Agreement
As of December 31, 2017
AGREEMENT made effective as of the 31st day of December, 2017, between
KIMBERLY-CLARK CORPORATION, a Delaware corporation, and _____ (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and
WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and
WHEREAS, should the Corporation receive or learn of any proposal by or from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and
WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;
NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:
In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.
1.Lump-Sum Cash Payment. In the event of a Qualified Termination of Employment
(as hereinafter defined) the Corporation will pay to the Executive, as
compensation for services rendered to the Corporation a lump-sum cash amount or
amounts (subject to any applicable payroll or other taxes required to be


1

--------------------------------------------------------------------------------





withheld) calculated by adding the amounts specified in subparagraphs (a)
through (f) below, such payments to be made within 10 days following the later
of the date of Separation from Service or the date of the Change of Control,
except to the extent not yet calculable, in which case such portions shall be
paid as soon as practicable following the ability to calculate the amount.
Notwithstanding the foregoing, except as provided in Paragraph 5, all amounts
payable under the terms of the Plan shall be payable no later than March 15 of
the year following the later of the date of Separation from Service or the date
of the Change of Control. Notwithstanding anything in this Paragraph 1 to the
contrary, any amounts which are payable due to amounts the Executive would have
been entitled under a deferred compensation plan required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder, such amounts shall be payable at the date it would have been payable
if the Executive were entitled to this amount under the terms of the deferred
compensation plan.
(a)Salary plus Incentive Compensation. A lump sum amount equal to the sum of (a)
the Executive’s annual base salary at the rate in effect immediately prior to
the Relevant Date or, if higher, immediately before the Qualified Termination of
Employment and (b) the Annual Bonus Amount;
(b)Equity Participation Plan - Option Shares. (a) Except with respect to
incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the Executive’s Separation from Service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of separation of the shares of common stock of the Corporation or other
equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;
(c)Restricted Stock. A lump sum amount equal to the sum of (i) with respect to
restricted shares and/or restricted share units granted to the Executive under
any of the Equity Plans that were outstanding but not vested on the Relevant
Date, where such vesting of restricted shares and/or restricted share units was
not determined by the attainment of performance goals, and which are forfeited
as a result of the Executive’s Separation from Service, an amount equal to the
Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of Separation of
Service, and (ii) with respect to restricted shares and/or restricted share
units granted to the Executive under any of the Equity Plans that were
outstanding but not vested on the Relevant Date where such vesting of restricted
shares and/or restricted share units was determined by the attainment of
performance goals, and which are forfeited as a result of the Executive's


2

--------------------------------------------------------------------------------





Separation from Service, an amount equal to the Average PRSU Payout multiplied
by the Fair Market Value of an equivalent number of shares of common stock of
the Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) based on the number of PRSU
grants which are forfeited due to the Qualified Termination of Employment. The
Executive will also be paid an amount equal to the equivalent of the amount of
any dividends and other distributions which would have been paid on the number
of shares of common stock of the Corporation (or such other equity security into
which the restricted shares and/or restricted share units has been converted)
determined based on the Average PRSU Payout determined under this section. The
forfeited restricted shares and/or restricted share units determined by the
attainment of performance goals according to a schedule determined by the
Committee will not be paid. For purposes of this subsection (iii) the Average
PRSU Payout shall mean the three year average of the target percentage paid with
respect to the restricted shares and/or restricted share units determined by the
attainment of performance goals (the “PRSU’s”) awards paid to the Executive
under the Equity Plans, or any successor or additional plan. The three year
average of the PRSU’s paid to the Executive will be determined based on the
higher of two target percentage averages computed during alternative three year
periods consisting of either (i) the year in which the Relevant Date occurred
(or, if the award is not yet paid as of the Relevant Date, for the preceding
year) and the two preceding years or, (ii) the year of the Qualified Termination
of Employment (or, if the award is not yet paid as of the Qualified Termination
of Employment, for the preceding year) and the two preceding years. If an
Executive has been paid less than three years of PRSU’s the three year average
of the PRSU’s paid to the Executive will be determined based on the average
target percentage of the PRSU’s paid in prior years to the Executive under the
Equity Plans, or any successor or additional plan. If an Executive has not
received any prior payment of PRSU’s, the Average PRSU Payout under the Equity
Plans, or any successor or additional plan, will be determined as follows:
(1)    For an Executive classified at the Corporation’s Grade 1 through 4 level,
as defined by the Corporation’s compensation department, the Average PRSU Payout
shall be calculated based on the prior three year average target percentage of
the PRSU’s paid to other employees at the same grade level.
(2)    For an Executive who is an Executive Officer, as that term is used in
Rule 3b-7 of the Securities Exchange Act of 1934 as amended from time to time,
except for the Chief Executive Officer of the Corporation, (“Executive
Officers”), the Average PRSU Payout shall be calculated based on the prior three
year average target percentage of the PRSU’s paid to Executive Officers.
(3)    For the Chief Executive Officer of the Corporation, the Average PRSU
Payout shall be calculated based on the prior three year average target
percentage of the PRSU’s paid to the previous Chief Executive Officer(s) of the
Corporation.
Notwithstanding anything in the Plan to the contrary, this definition may be
amended at the discretion of the Committee to allow any amounts payable by the
Corporation to comply with the


3

--------------------------------------------------------------------------------





definition of performance based compensation under section 162(m) of the Code or
any successor section (including the rules and regulations promulgated
thereunder);
(d)Successor or Additional Stock Appreciation Right, Incentive Compensation, and
Bonus Plan. A lump sum amount equal to the payment to which the Executive would
have been entitled had all amounts awarded or granted to the Executive, vested
or matured, under any stock appreciation right, incentive compensation, and
bonus plans, which are adopted after the effective date of the Executive’s
Agreement and in which the Executive participates immediately prior to the
Relevant Date, including but not limited to any substitute plans adopted prior
to the Relevant Date (or any successor or additional plan), which had not vested
or matured as of the date of Separation from Service and will not vest or mature
as a result of the Executive’s Separation from Service, such payment to be
determined as though such award or grant had vested or matured on the date of
the Executive’s Separation from Service; and
(e)Medical and Dental Benefits. A lump sum amount equal to (a) the amount of the
monthly premiums that the Executive would be required to pay, if he or she
elected “COBRA” continuation coverage under the medical and dental plans of the
Corporation in which the Executive was participating immediately before the
Qualified Termination of Employment, based upon the premium rates in effect as
of the date of the Qualified Termination of Employment, times (b) 12.
2.Other Matters.
(a)Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional
plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries and the aggregate Separation Payment shall be reduced by the
amount of any other severance payments otherwise payable to the Executive,
whether under local law, any severance plan or offer letter or other individual
agreement.
(b)Participation in Employee Benefit Plans. The Executive’s participation in
savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan in which the Executive was not a participant prior to a Qualified
Termination of Employment.
(c)Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.


4

--------------------------------------------------------------------------------





(d)No Guarantee of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Corporation or any of its
Subsidiaries and the rights of the Corporation and its Subsidiaries to terminate
the employment of the Executive shall continue as fully as if this Agreement
were not in effect; provided that any Qualified Termination of Employment shall
entitle the Executive to the benefits herein provided.
(e)Agreement to Comply with Section 409A of the Code. Notwithstanding the other
provisions hereof, this Agreement is intended to comply with the requirements of
section 409A of the Code, to the extent applicable, or an exemption thereunder,
and this Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code.  Accordingly, all provisions herein, or incorporated
by reference, shall be construed and interpreted to comply with section 409A of
the Code or an exemption thereunder and, if necessary, any such provision shall
be deemed amended to comply with section 409A of the Code and regulations
thereunder.  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code.  For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
shall be treated as the right to a series of separate payments.  In no event may
Executive, directly or indirectly, designate the calendar year of payment. 
Further, to the extent that any amounts payable under this Agreement constitutes
non-qualified deferred compensation subject to section 409A of the Code,
notwithstanding any provision of this Agreement to the contrary, (i) in no event
shall the Executive’s execution of the Release, directly or indirectly, result
in the Executive’s designation of the calendar year of payment, and (ii) if such
non-qualified deferred compensation payment that is subject to the Executive’s
execution of the Release could be made in more than one taxable year, payment
shall commence in the later taxable year.  To the maximum extent permitted under
section 409A of the Code, the severance benefits payable under this Agreement
are intended to comply with the “short-term deferral exception” under Treas.
Reg. §1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii).  If Executive
is a “specified employee” (as that term is used in section 409A of the Code and
regulations and other guidance issued thereunder) on the date of Executive’s
separation from service, any severance benefits payable under this Agreement
that constitute non-qualified deferred compensation subject to section 409A of
the Code shall be delayed until the earlier of (i) the first business day
following the six-month anniversary of the date of Executive’s separation from
service, or (ii) the date of Executive’s death.  On the earlier of (x) the first
business day following the six-month anniversary of the date of Executive’s
separation from service, or (y) Executive’s death, the Corporation shall pay
Executive (or Executive’s estate or beneficiaries) a lump-sum payment equal to
all payments deferred pursuant to the preceding sentence. No action or failure
to act pursuant to this Subsection shall subject the Corporation nor any
affiliate thereof to any claim, liability or expense, and neither the
Corporation


5

--------------------------------------------------------------------------------





nor any affiliate thereof shall have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes pursuant to section
409A of the Code.
3.Definition of Change of Control. For the purpose of this Agreement, a “Change
of Control” shall be deemed to have taken place upon the first of the following
to occur after the date of this Agreement: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or (ii)
as the result of any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Corporation before the Transaction shall cease to constitute a majority of the
Board of Directors of the Corporation or any successor to the Corporation.
4.Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary” shall
mean any domestic or foreign corporation at least twenty percent (20%) of whose
shares normally entitled to vote in electing directors is owned directly or
indirectly by the Corporation or by other Subsidiaries, provided, however, that
“at least fifty percent (50%)” shall replace “at least twenty percent (20%)”
where there is not a legitimate business criteria for using such lower
percentage.
5.Certain Reduction of Payments by the Corporation .
(a)Anything in this Agreement to the contrary notwithstanding, in the event
Deloitte & Touche LLP or such other certified public accounting firm designated
by the Corporation (the “Accounting Firm”) shall determine that receipt of all
Payments would subject the Executive to tax under Section 4999 of the Code, it
shall determine whether some amount of Separation Payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Separation Payment shall be reduced to such
Reduced Amount. All fees payable to the Accounting Firm with respect to this
Paragraph 5 shall be paid solely by the Corporation.
(b)If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Separation Payments that are not required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount). All determinations made by the Accounting Firm under this paragraph
shall be binding upon the Corporation and the Executive, and shall be made as
promptly as practicable. Following such determination, the Corporation shall pay
to or distribute for the benefit of the Executive such Separation Payments as
are then due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement. Notwithstanding
the prior sentence, such determination by the Accounting Firm shall be made
within 60 days, and the payment by the Corporation shall be made within 90 days,
of the later of a Separation from Service of the Executive or the date of the
Change of Control.
While it is the intention of the Corporation to reduce the amounts payable or
distributable to the Executive hereunder only if the aggregate Net After Tax
Receipts to the Executive would thereby be


6

--------------------------------------------------------------------------------





increased, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
which should not have been so paid or distributed (“Overpayment”), or that
additional amounts which will have not been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm determines that an Overpayment has been made, based
upon the assertion of a deficiency by the Internal Revenue Service against the
Corporation or the Executive which the Accounting Firm believes has a high
probability of success, any such benefit of the Executive shall be treated for
all purposes as a loan to the Executive which the Executive shall repay to the
Corporation, together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by the Executive to the
Corporation if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code, or generate a refund of such taxes. In the event the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.
(c)Notwithstanding anything in this Agreement to the contrary, payment will be
conditioned upon the Overpayment or Underpayment meeting the requirements of
Section 409A of the Code and the regulations promulgated thereunder.
6.Definitions.
(a)Annual Bonus Amount: The three year average of the annual awards paid to the
Executive under the Kimberly-Clark Corporation Executive Officer Achievement
Award Program or the Kimberly-Clark Corporation Management Achievement Award
Program, as applicable, or any successor or additional plan (the “Bonus
Program”). The three year average of the annual awards paid to the Executive
will be determined based on the higher of the three year period consisting of
either (i) the year in which the Relevant Date occurred (or, if the bonus is not
yet paid as of the Relevant Date, for the preceding year) and the two preceding
years or, (ii) the year of the Qualified Termination of Employment (or, if the
bonus is not yet paid as of the Qualified Termination of Employment, for the
preceding year) and the two preceding years. If an Executive has been paid less
than three years of annual awards the Annual Bonus Amount will be determined
based on the average dollar amount of the annual awards paid in prior years to
the Executive under the Bonus Program. If an Executive has not received any
prior payment of annual awards, the Annual Bonus Amount under the Bonus Program
will be determined as follows:


7

--------------------------------------------------------------------------------





(1)    For an Executive classified at the Corporation’s Grade 1 through 4 level,
the Annual Bonus Amount shall be based on the average dollar amount of the
annual awards paid over the three year period to other employees at the same
grade level.
(2)    For an Executive Officer, the Annual Bonus Amount shall be based on the
average dollar amount of the annual awards paid over the three year period to
Executive Officers.
(3)    For the Chief Executive Officer of the Corporation, the Annual Bonus
Amount shall be based on the average dollar amount of the annual awards paid
over a three year period to the previous Chief Executive Officer(s) of the
Corporation.
Notwithstanding anything in this Agreement to the contrary, this definition may
be amended at the discretion of the Committee consistent with any amendment of
the definition of Annual Bonus Amount under the Plan to allow any amounts
payable by the Corporation to comply with the definition of performance based
compensation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).
(b)Board: The Board of Directors of the Corporation.
(c)Cause: The term “Cause” shall mean any of the following:
(i)the commission by the Executive of a felony;
(ii)the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or
(iii)the refusal or failure by the Executive to act in accordance with any
lawful directive or order of the Corporation, or an act or failure to act by the
Executive which is in bad faith and which is detrimental to the Corporation.
(d)Code: The Internal Revenue Code of 1986, as amended.
(e)Committee: The Management Development and Compensation Committee of the Board
of Directors of the Corporation.
(f)Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes the Plan and the Agreements pursuant to Paragraph 7.(e) below.
(g)Equity Plans: The Kimberly-Clark Corporation 2011 Equity Participation Plan,
the Kimberly-Clark Corporation 2001 Equity Participation Plan, and any successor
or additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.
(h)Excise Tax: The excise tax imposed by Section 4999 of the Code, together with
any interest or penalties imposed with respect to such excise tax.
(i)Fair Market Value: With respect to any publicly traded equity security, the
reported closing price of such security on the relevant date as reported on the
composite list used by The Wall Street Journal for reporting stock prices, or,
if no such sale shall have been made on that day, on the last


8

--------------------------------------------------------------------------------





preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.
(j)Good Reason: Termination by the Executive for “Good Reason” shall mean the
separation from service during the two year time period following the initial
existence (without the Executive’s express written consent) of any one of the
following conditions:
(a)    A material diminution in the Executive’s base compensation.
(b)    A material diminution in the Executive’s authority, duties, or
responsibilities.
(c)    A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that a Executive report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.
(d)    A material diminution in the budget over which the Executive retains
authority.
(e)    A material change in the geographic location at which the Executive must
perform the services.
(f)    Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Executive provides services.
The Executive must provide notice to the Corporation of the existence of any of
the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
(k)Net After Tax Receipt: The Value of a Payment, net of all taxes imposed on
the Executive with respect thereto under Sections 1 and 4999 of the Code, under
Section 3121 of the Code, and any state and local income taxes, determined by
applying the highest marginal rate under Section 1 of the Code which applied to
the Executive’s taxable income for the immediately preceding taxable year.
(l)Qualified Termination of Employment: The Executive’s Separation from Service
with the Corporation and/or its Subsidiaries either (i) within the two (2) year
period following a Change of Control of the Corporation (A) by the Corporation
without Cause or (B) by the Executive with Good Reason, or (ii) by the
Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Executive that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among


9

--------------------------------------------------------------------------------





the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such separation shall be a Qualified Termination of Employment.
(m)Reduced Amount: The greatest aggregate amount of Separation Payments which
(a) is less than the sum of all Separation Payments and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the Executive were paid the sum of all Separation
Payments.
(n)Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
(o)Separation from Service: Termination of employment with the Corporation or a
Subsidiary. A Separation from Service will be deemed to have occurred if the
Executive’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).
(p)Separation Payment: A Payment paid or payable to the Executive pursuant to
the Plan or this Agreement.
(q)Severance Period: The period of one year beginning on the date of the
Qualified Termination of Employment.
(r)Value: With respect to a Payment, the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code or
any other applicable date, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.
7.General.
(a)No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of the Plan, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.
(b)Indemnification. If litigation shall be brought to enforce or interpret any
provision contained herein, the Corporation hereby agrees to indemnify the
Executive for the Executive’s reasonable attorney’s fees and disbursements
incurred in such litigation, and hereby agrees to pay prejudgment interest on
any money judgment obtained by the Executive calculated at Citibank’s (or any
successor entity) prime rate of interest in effect from time to time from the
date that payment(s) to the Executive should have been made under this
Agreement. The reimbursement of an attorney’s fees and disbursements incurred in
such litigation will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.


10

--------------------------------------------------------------------------------





(c)Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it, by statute or
otherwise, to terminate, cancel or rescind this Agreement in whole or in part.
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.
(d)Unfunded Obligation. The obligation of the Corporation under this Agreement
shall be unfunded. The Corporation shall not be required to segregate any assets
that may at any time be represented by benefits under this Agreement. The
Corporation shall not be deemed to be a trustee of any amounts to be paid under
this Agreement. Any liability of the Corporation to the Executive with respect
to any benefit shall be based solely upon any contractual obligations created
hereunder; no such obligation shall be deemed to be secured by any pledge or any
encumbrance on any property of the Corporation.
(e)Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s estate, and the Corporation and any successor
of the Corporation, but neither this Agreement nor any rights arising hereunder
may be assigned or pledged by the Executive. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.
(f)Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(g)Controlling Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Delaware. Where appearing
in this Agreement, the masculine shall include the feminine and the plural shall
include the singular, unless the context clearly indicates otherwise.
(h)Entire Agreement. The Executive and the Corporation acknowledge that upon its
effective date, this Agreement supersedes any and all prior agreements between
the Executive and the Corporation under the Plan as in effect at this time or at
any prior time. From and after the Relevant Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to severance pay and benefits. Notwithstanding the
foregoing, any


11

--------------------------------------------------------------------------------





previously executed noncompetition agreement shall continue in effect following
the execution of this Agreement and the Relevant Date.
(i)Termination. This Agreement shall terminate on the third anniversary of the
effective date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee or the Chief Executive Officer of
the Corporation determines to extend this Agreement for an additional three-year
term or such shorter period as the Committee or the Chief Executive Officer of
the Corporation determines to be appropriate. Notwithstanding the foregoing, if
at the time when this Agreement would otherwise terminate, a third party has
taken steps reasonably calculated to effect a Change of Control or a Change of
Control is otherwise under consideration, then this Agreement shall
automatically continue in effect until (A) a Change of Control occurs, in which
event this Agreement shall thereafter remain in effect in accordance with its
terms, or (B) the Board makes a good faith determination that in its opinion,
the efforts by the third party or the Corporation to effect a Change of Control
have been abandoned, at which time the Agreement shall terminate unless it is
extended pursuant to clause (2) of the preceding sentence.


IN WITNESS WHEREOF, the parties have executed this Agreement on the ______ day
of ________________________, 20____.




 
 
 
 
 
 
 
 
Executive



 
 
 
KIMBERLY-CLARK CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
 





12